Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00809-CV

                           IN THE INTEREST OF G.A., a Child

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 13-1078-CV
                          Honorable Linda Z. Jones, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. See TEX.
R. APP. P. 42.1(a). Costs of appeal are taxed against the parties who incurred them.

       SIGNED January 8, 2014.


                                               _________________________________
                                               Rebeca C. Martinez, Justice